Order filed October 31, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00861-CV
                                   ____________

       IN RE FED EX GROUND PACKAGE SYSTEM, INC., Relator


                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-49530

                                     ORDER

      On October 29, 2019, relator Fed Ex Ground Package System, Inc. filed a
petition for writ of mandamus in this court. Relator asks this court to order the
Honorable Dedra Davis, Judge of the 270th District Court, in Harris County, Texas,
to set aside her October 28, 2019 orders denying relator’s motions to quash the
subpoenas of two witnesses. Fed Ex also filed a motion to stay the trial court
proceedings. We granted the motion to stay and issued a stay on October 29, 2019.

      On October 30, 2019, real party in interest Zach Brown filed a motion for
dissolution of this court’s stay order, stating that he was withdrawing the subpoenas
that are the subject of this proceeding. Brown contends that his withdrawal of the
subpoenas renders relator’s request for mandamus relief moot. Fed Ex responds that
its request for mandamus relief is not moot.

      The parties appear to disagree over whether there is an ongoing trial. Fed Ex
contends that there is no ongoing trial because the trial court discharged the jury
without instruction. Brown’s reply suggests that the jury may not have been
discharged.

      Given the uncertainty, we order the parties to file a status report with this court
no later than noon on November 1, 2019, as to the current status of the trial
proceedings that commenced on October 28, 2019.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                           2